Citation Nr: 1422000	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis (a right knee disability). 

2.  Entitlement to service connection for left knee osteoarthritis (a left knee disability).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), dysthymic disorder, generalized anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and panic disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for bilateral tinnitus.




	(CONTINUED ON NEXT PAGE)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing before the Board, and this hearing was scheduled for November 2011.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

In February 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development, to include obtaining relevant Social Security Administration (SSA) records as well as obtaining outstanding VA treatment records, including May 1989 and August 2004 audiological evaluation reports.  On remand, SSA records as well the August 2004 audiological report were obtained; however, the Agency of Original Jurisdiction (AOJ) was unable to obtain the May 1989 audiological report.  38 C.F.R. 
§ 3.159(e) (2013).  The Board finds that the RO has substantially complied with the February 2012 remand directives and that the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran initially filed a claim for service connection for PTSD; however, in the February 2012 remand, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD, dysthymic disorder, generalized anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed bilateral knee osteoarthritis did not have its onset during active service.

2.  The Veteran's bilateral knee osteoarthritis did not manifest to a compensable degree within one year of active service. 

3.  The Veteran did not have chronic symptoms related to bilateral knee osteoarthritis in service, nor did he have continuous symptoms since service.

4.  The Veteran has a current diagnosis of PTSD. 

5.  An in-service stressor sufficient to cause PTSD has not been verified.  

6.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder in service. 

7.  The Veteran did not experience psychiatric symptoms in service. 

8.  An acquired psychiatric disorder was diagnosed post-service.

9.  An acquired psychiatric disorder, to include PTSD, was not incurred in service nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, generalized anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and panic disorder, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in December 2006, prior to the initial AOJ adjudication in August 2007, and in February 2009, prior to the readjudication of the claims in the February 2009 statement of the case (SOC).  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, post-service treatment records, and Social Security Administration (SSA) records as well as the Veteran's own statements in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 
327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The Board finds that a VA examination is not necessary with respect to the claims for service connection for a right knee disability, a left knee disability, and an acquired psychiatric disability, to include PTSD.  As discussed below, the Board finds that there is no in-service injury, chronic symptoms during service, or continuous symptoms since service related to the claimed bilateral knee disabilities.  The Board also finds that an in-service PTSD stressor has not been verified and the weight of the evidence does not demonstrate that an acquired psychiatric disability may be associated with an in-service event, injury, or disease.  The Board finds that a VA examination is not necessary for disposition of the claims for service connection for a right knee disability, a left knee disability, and an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Bilateral knee osteoarthritis is considered a form of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for bilateral knee osteoarthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, acquired psychiatric disorders are not listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the claim for service connection for an acquired psychiatric disorder.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b) (2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2013).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Knee Osteoarthritis

The Veteran contends that service connection is warranted because his bilateral knee osteoarthritis is related to service.  After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that bilateral knee osteoarthritis is related to active service.

The record reflects that the Veteran is currently diagnosed with bilateral knee osteoarthritis and that he underwent total bilateral knee replacement; therefore, the Board finds that the Veteran has a current disability of the bilateral knees.

With regard to in-service incurrence, the Veteran contends that he currently his bilateral knee disability resulted from wearing combat boots for three years during service.  See April 2009 VA Form 9.  However, the Veteran's service treatment records show that the Veteran was not treated for any injuries to the knees, to include as a result of wearing service boots.  In fact, service treatment records show no complaints, diagnoses, or treatment relating to the knees.  Wearing service boots does not constitute an in-service event or injury unless there is evidence of an injury as a result of wearing service boots.  See Holton, 557 F.3d 1363.  Accordingly, the Board finds that the weight of the evidence establishes that there was no in-service injury to the Veteran's knees nor did the Veteran have chronic symptoms during service related to the bilateral knee disability.  

The Board further finds that the weight of the evidence demonstrates that the Veteran did not have continuous symptoms related to bilateral knee osteoarthritis since service.  The Veteran has asserted that he has had bilateral knee pain since service.  However, at a May 2008 orthopedic VA consultation, the Veteran indicated that he had worsening bilateral knee pain for greater than 10 to 15 years; however, the Veteran did not assert that his knee pain had been present since service.  Moreover, a July 1968 army reserve report of medical examination, which took place two years after the Veteran's separation from service, shows a normal lower extremity evaluation.  A concurrent report of medical history, completed by the Veteran, indicates that he denied symptoms of arthritis, bone or joint deformity, "trick" or locked knee, or any other knee symptoms, while noting symptoms of other conditions such as running ears.  

Therefore, given these contradictory and inconsistent statements, the Board finds that the Veteran is not credible with respect to his assertion that he has had continuous symptoms of the bilateral knee disability since service.  Moreover, considering the Veteran's statements at the May 2008 orthopedic VA consultation, the earliest post-service evidence of symptoms related to the bilateral knee disability is over 30 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the evidence establishes that symptoms related to the bilateral knee disability were not continuous since service.

In order to establish service connection on a presumptive basis, the Veteran's bilateral knee osteoarthritis had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  Under Diagnostic Code (DC) 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. 
§ 3.71a (2013).  The record does not show limitation of motion of the knees within one year of separation from service.  Moreover, as discussed above, the July 1968 army reserve report of medical examination, which took place two years after the Veteran's separation from service, shows a normal lower extremity evaluation and the Veteran denied any symptoms related to the knees at that time.  Accordingly, the Board finds that the weight of the lay and medical evidence establishes that bilateral knee osteoarthritis did not manifest to a compensable degree during service or within one year of service separation. 

Finally, the record shows no link between the Veteran's bilateral knee osteoarthritis and active service.  Insomuch as the Veteran asserts that his bilateral knee disability is directly related to wearing service boots for three years during active service, the Board finds that the Veteran is not competent to relate his bilateral knee disability to active service.  While the Veteran is competent to describe in-service knee symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation or etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current bilateral knee osteoarthritis was not incurred in service, was not manifest to a compensable degree within one year after discharge, nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for bilateral knee osteoarthritis is not warranted.

	Service Connection for an Acquired Psychiatric Disorder,
to Include PTSD, dysthymic disorder, generalized anxiety disorder, 
bipolar disorder, obsessive-compulsive disorder, and panic disorder

PTSD

The Veteran contends that he has PTSD as a result of military service.  The Board finds that the Veteran has a current PTSD diagnosis consistent with DSM-IV.  See June 2008 VA mental health note.  However, the Board finds that the weight of the lay and medical evidence of record does not establish that the Veteran's currently-diagnosed PTSD is related to a verified in-service stressor.

With respect to in-service stressor, the Veteran's accounts have changed over time.  The Veteran initially reported in September 2005 that he spent 13 months in the Korea delimilitarized zone, that he was in signal corps, and that he was not shot at nor did he fire a weapon at others, but recalled that he was extremely anxious while driving a large truck on muddy roads because he did not want to accidentally hit a villager or a bystander; the Veteran indicated that he was aware that this happened with others but denied having personally seen it happen.  See September 2005 VA mental health note.  In October 2005, the Veteran referred to being anxious about accidentally hitting a civilian while driving a truck, but indicated that he did not hit anyone; the Veteran added that a friend went to Vietnam during service and was killed there, and, as a result, the Veteran was in continuous fear of being sent to Vietnam.  See October 2005 VA mental health note.  

In September 2006, the Veteran gave a new account about his stressors when he reported having multiple major traumatic events; the first, was witnessing the prevalent social and economic difficulties in Korea and having feelings of guilt, shame, and sorrow regarding what he saw and his inability to help; the Veteran also stated that there were a number of accidents, which occurred while driving on convoys in which he witnessed both civilians and some military personnel killed, which is inconsistent with the Veteran's September 2005 statement in which he indicated that he had not witnessed anybody hit by a vehicle; he also reported a number of incidents were young Korean men would break into the base to steal and kill personnel, and that there was an instance when someone broke into his jeep, that the Veteran had a brief altercation with him, and that the Korean man ended up running away.  See September 2006 VA mental health note.  Finally, in April 2009, the Veteran indicated that he was stationed in a combat zone in Korea, that he saw military personnel killed, and felt that he was in danger all the time.  See April 2009 VA Form 9.  However, this is inconsistent with the August 2007 VA memorandum, which confirms that the Veteran did not have any combat assignments during active service.  Additionally, to the extent this statement indicates that he witnessed death of military personnel, this statement is not consistent with any of his earlier statements which provided details of other claimed stressors but did not mention that he personally witnessed death.

Given the Veteran's conflicting and inconsistent statements, the Board finds that the Veteran is not credible with respect to the statements he made relating to the claimed in-service stressors.  The Board further finds that the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor and the record does not contain service records or other evidence to corroborate the Veteran's statements.  See Moreau, 9 Vet. App. at 394.  Furthermore, the Board is not bound to accept uncorroborated accounts of stressors.  See Wood, 1 Vet. App. 190.   

Finally, the VA has attempted on multiple occasions to obtain more details from the Veteran with respect to the claimed PTSD stressors, but the Veteran failed to provide any such statements.  An August 2007 VA memorandum shows a formal finding that the VA was unable to verify the Veteran's claimed stressors.  Given the Veteran's failure to provide more details to enable the VA to verify the claimed stressors, the Board finds that there is no verified in-service PTSD stressor.

The Board has considered the June 2008 VA mental health note, in which a VA psychiatrist diagnosed the Veteran with PTSD related to the traumatic events in the military.  However, the VA psychiatrist did not relate the Veteran's PTSD to a specific verified in-service stressor, and relied solely on the Veteran's statements regarding the in-service traumatic events, which the Board has found not credible.  See Wood, 1 Vet. App. 190.  Moreover, the VA psychiatrist did not report which traumatic events resulted in the Veteran's PTSD.  Therefore, this diagnosis is of no probative value to the issue of service connection for PTSD on appeal because it is not based on verified in-service stressors. 

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran did not participate in combat with the enemy during service, that his claimed noncombat in-service stressors have not been verified, and that no VA psychiatrist or psychologist related a stressor based on fear of hostile military or terrorist activity to the Veteran's currently-diagnosed PTSD.  As the preponderance of the evidence is against the claim for service connection for PTSD, the issue must be denied, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disability Other Than PTSD

The Veteran contends that he has an acquired psychiatric disorder as a result of military service.  The record reflects that the Veteran has been diagnosed with dysthymic disorder, generalized anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and panic disorder.  Therefore, the Board finds that the Veteran has a current acquired psychiatric disorder, other than PTSD.  However, the weight of the lay and medical evidence of record does not establish that a currently-diagnosed acquired psychiatric disorder, other than PTSD, is related to active service.

With respect to the in-service element of service connection, as explained above under service connection for PTSD, the Veteran has made multiple conflicting statements with respect to in-service traumatic events.  The VA has been unable to verify any of these traumatic events and the Board has found that the Veteran's inconsistent and conflicting statements relating to the claimed in-service traumatic events not credible.  Furthermore, service treatment records show no complaints, diagnoses, or treatment relating to any psychiatric disorder at any time during service.  While there is no service separation examination of record, a July 1968 army reserve examination, which was conducted two years after the Veteran's separation from service, shows a normal psychiatric evaluation.  Moreover, a concurrent report of medical history, completed by the Veteran, shows that the Veteran denied depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, and nervous trouble of any sort.  Accordingly, the Board finds that weight of the lay and medical evidence of record establishes that the Veteran did not sustain an injury or event related to an acquired psychiatric disorder other than PTSD during service, nor did he have symptoms of a psychiatric disability since service. 

Finally, the record shows no link between the diagnosed acquired psychiatric disorders, other than PTSD, and active service.  Insomuch as the Veteran asserts that an acquired psychiatric disorder, other than PTSD, is directly related to service, the Board finds that the Veteran is not competent to relate an acquired psychiatric disability to active service.  While the Veteran is competent to describe an in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation or etiology of the claimed acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   
 
For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that an acquired psychiatric disability, other than PTSD, was not incurred in service nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.



ORDER

Service connection for right knee osteoarthritis is denied.

Service connection for left knee osteoarthritis is denied.

Service connection for an acquired psychiatric disability, to include PTSD, dysthymic disorder, generalized anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and panic disorder, is denied.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus are related to in-service exposure to acoustic trauma.  The April 2007 VA audiological examination report indicates that the Veteran reported being exposed to acoustic trauma during service from firing weapons and as a result of exposure to diesel generator noise without proper use of hearing protection.  

During the development of the claims for service connection for bilateral hearing loss and tinnitus, the Veteran was provided a VA audiological examination in April 2007, in which the VA examiner opined that military noise exposure is not responsible for the Veteran's bilateral hearing loss or tinnitus.  

In reaching this conclusion with respect to bilateral hearing loss, the VA audiologist indicated that the Veteran's hearing was within normal limits for adjudication purposes on a 1968 army reserve examination report, 2 years after separation from active service.  With respect to in-service hearing loss, the Veteran's hearing thresholds are not required to meet the VA criteria for disability purposes under 
38 C.F.R. § 3.385 (2013).  The correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The July 1968 army reserve examination shows that the Veteran had some right ear hearing loss at the 4000 hertz level under Hensley.  

With respect to tinnitus, the VA audiologist indicated that at a May 1989 initial evaluation at the same clinic, the Veteran denied tinnitus.  However, as explained above, the Board previously remanded this case so the May 1989 audiological report would be obtained; however, the AOJ was unable to locate such report.  Therefore, since the May 1989 audiology report is not of record, information contained therein cannot be relied upon in concluding that the Veteran's tinnitus is not related to service.

Given these deficiencies in the April 2007 VA examination and etiological opinion contained therein, the Board finds that another examination should be conducted to address the Veteran's claims of service connection for bilateral hearing loss and tinnitus on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA audiology examination for the purpose of ascertaining the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims file must be made available to the VA examiner.  

The VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and tinnitus had their origin in service or are in any way related to the Veteran's active service, to include the claimed in-service acoustic trauma.  

The examiner should specifically comment on the Veteran's claims of in-service acoustic trauma as a result of firing weapons and exposure to diesel generator noise.  With respect to tinnitus, the examiner should disregard the notations in the April 2007 VA examination report regarding the May 1989 audiology report because the May 1989 audiological report is not of record.  The examiner should also comment on the high frequency hearing loss at the 4000 hertz level as reported in the July 1978 army reserve examination report, 2 years after service.  Finally, the examiner should address the Veteran's assertions that he has had bilateral hearing loss and tinnitus since service.

The examiner should provide a rationale for all opinions given with reference to the evidence of record. 

2. After completing the above, and any other development deemed necessary, the claims for service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


